   Case: 4:18-cv-01859-PLC Doc. #: 5 Filed: 11/02/18 Page: 1 of 1 PageID #: 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


IAN WALLACE,                                     )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:18-CV-1859 CAS
                                                 )
PHARMA MEDICA RESEARCH, INC.,                    )
                                                 )
               Defendant.                        )

                                            ORDER

       This matter is before the Court on review of the file. This case was directly assigned to the

undersigned because counsel indicated on the Court’s Original Filing Form that “This same cause,

or a substantially equivalent complaint, was previously filed in this court as case number 4:18-cv-

0396-CAS and assigned” to me. My review of the two cases shows that although they may be

related, they are not the same or substantially equivalent cases. This case therefore should be

randomly reassigned. All judges, including the undersigned, will be included in the draw for the

random reassignment. Accordingly,

       IT IS HEREBY ORDERED that Clerk of Court shall randomly reassign this case, and shall

include all judges, including the undersigned, in the draw for the random reassignment.




                                                 CHARLES A. SHAW
                                                 UNITED STATES DISTRICT JUDGE


Dated this 2nd day of November, 2018.
